PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Schell et al.
Application No. 16/168,285
Filed: 23 Oct 2018
For: SYSTEM AND METHODS TO RECLAIM UNUSED THROUGHPUT IN AN SDARS SYSTEM
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed on February 22, 2021, to revive the above identified application.   

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the Final Office action of June 8, 2020.  The proposed reply required for consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by 37 CFR 41.20(b)), an amendment that prima facie places the application in condition for allowance, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).  See MPEP 711.03(c)(II)(A)(2).  A three (3) month extension of time under 37 CFR 1.136(a) was obtained.  Accordingly, the date of abandonment of this application is December 9, 2020.  The Office mailed a Notice of Abandonment on January 21, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) an amendment1 in response to the Examiner’s office action; (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 

The application is being forwarded to Group Art Unit 2461 for consideration of the Amendment filed on January 14, 2021.  




/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 The Examiner has determined that the amendment submitted on January 14, 2021 would place the application in condition for allowance.